Opinion issued January 31, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00613-CV
                           ———————————
                        PATRICIA JAHNS, Appellant
                                       V.
                     STUART BLACKSTOCK, Appellee



                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 43443


                         MEMORANDUM OPINION

      Appellant, Patricia Jahns, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012),

§.51.941(a) (West 2005), § 101.041 (West Supp. 2012) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). The filing fee was due on July 16, 2012.

After being notified that this appeal was subject to dismissal, appellant did not

respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2